Title: From George Washington to Marinus Willett, 13 February 1783
From: Washington, George
To: Willett, Marinus


                        
                            Dear Sir,
                            Head Quarters Feby 13. 1783
                        
                        Your favor of the 8th Instant reached me last Evening and I sincerely hope this will meet you returning
                            successfull from your Expedition.
                        Inclosed is the Warrant you desired, empowering you to impress the Horses & Sleighs necessary for
                            your purpose. with esteem I am Dear Sir Your very Obedt Servt
                        
                            Go: Washington
                        
                    